                  Case 3:21-cv-05438-RJB Document 1 Filed 06/11/21 Page 1 of 14



 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE
      Carlos RIOS,
 8
                                                           Case No. 2:21-cv-788
                            Plaintiff,
 9
                       v.                                  COMPLAINT
10
      UNITED STATES OF AMERICA,
11
                            Defendant.
12

13                                           INTRODUCTION

14           1.       This case concerns the unlawful arrest and week-long immigration detention of

15 Plaintiff Carlos Rios (Mr. Rios)—a United States citizen—by U.S. Immigration and Customs

16 Enforcement.

17           2.       On November 17, 2019, Mr. Rios was on his way home from work when he was

18 arrested by Washington State Patrol in Pierce County, Washington, for allegedly driving under

19 the influence. Mr. Rios was booked into the Pierce County Jail.

20           3.       Pursuant to his arrest and booking, Mr. Rios’s belongings were confiscated,

21 including his U.S. passport.

22           4.       After two days at Pierce County Jail, Mr. Rios was released, along with his

23 belongings. Yet upon his release from the jail, Mr. Rios was immediately taken into custody by

24 two individuals who did not identify themselves to him. Despite Mr. Rios’s repeated and frantic
     COMPLAINT – 1                                               NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:21-cv-788                                                     615 Second Avenue, Suite 400
                                                                                        Seattle, WA 98104
                                                                                       Tel. (206) 957-8611
                  Case 3:21-cv-05438-RJB Document 1 Filed 06/11/21 Page 2 of 14



 1 requests for an explanation as to why he was again being arrested, the individuals refused to

 2 provide Mr. Rios any information or explanation. Instead, they restrained Mr. Rios’s wrists and

 3 ankles and placed him in the back of a van.

 4           5.       Mr. Rios soon realized that these individuals were affiliated with U.S.

 5 Immigration and Customs Enforcement (ICE). He demanded to be released, informing them that

 6 he is a U.S. citizen and that he even had his U.S. passport among his personal belongings.

 7 Nonetheless, the individuals refused to release Mr. Rios or even look at Mr. Rios’s passport.

 8           6.       The unidentified immigration officers transported Mr. Rios to the Northwest

 9 Detention Center (NWDC) in Tacoma, Washington (also known as the Northwest ICE

10 Processing Center).

11           7.       Despite the fact that Mr. Rios has been a U.S. citizen for over 20 years, he was

12 detained for seven days at the NWDC, until November 26, 2019.

13           8.       During those seven days, Mr. Rios was subjected to conditions similar to criminal

14 carceral settings, and was placed in a cell for people at high risk of self-harm and subjected to

15 continual monitoring. He recalls that his bed was taken from him and he was forced to sleep on

16 the floor, with officers threatening to confiscate his clothes as well. A medical provider warned

17 Mr. Rios that he would be medicated.

18           9.       All of this occurred even while Mr. Rios continued to insist that he was a U.S.

19 citizen and was being detained unlawfully. Only after ICE finally conducted a records check did

20 immigration authorities acknowledge that Mr. Rios’s assertions were true and release him.

21           10.      The Constitution and federal law prohibit the detention of U.S. citizens. ICE’s

22 violation of these principles was egregious and disturbing, causing Mr. Rios significant harm.

23           11.      ICE’s unlawful arrest and detention of Mr. Rios caused him to suffer loss of

24 liberty, significant humiliation, fear, trauma, stress, disruption, emotional distress, economic loss,
     COMPLAINT – 2                                                NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:21-cv-788                                                      615 Second Avenue, Suite 400
                                                                                         Seattle, WA 98104
                                                                                        Tel. (206) 957-8611
               Case 3:21-cv-05438-RJB Document 1 Filed 06/11/21 Page 3 of 14



 1 and other damages. In addition to the trauma he suffered as a consequence of his unlawful arrest

 2 and detention by immigration authorities, Mr. Rios suffered additional harm: he was forced to

 3 pay a $700 impound fee to recover his motorcycle; was unable to send money to Mexico to

 4 support his family there or to visit them for Christmas as he had planned; was forced to seek

 5 another job that did not pay as well; and experienced a strain on his marriage as a result of this

 6 incident.

 7           12.     Accordingly, Mr. Rios brings this action under the Federal Tort Claims Act

 8 (FTCA), 28 U.S.C. §§ 1346(b) and 2671-2680, to vindicate his rights and seek damages for

 9 ICE’s inexplicable and reprehensible conduct in arresting and detaining him.

10                                            JURISDICTION

11           13.     This Court has jurisdiction over the subject matter of this complaint pursuant to

12 28 U.S.C. §§ 1331 (federal question statute) and 1346(b) (United States as a defendant).

13                                            EXHAUSTION

14           14.     Pursuant to 28 U.S.C. § 2675(a), Mr. Rios submitted an administrative tort claim

15 to ICE and the Department of Homeland Security (DHS) on November 10, 2020.

16           15.     Defendant has not responded to Mr. Rios’s claim. Because DHS and ICE failed to

17 make a final disposition of Mr. Rios’s claim within six months, Mr. Rios’s administrative claim

18 is deemed finally denied. See 28 U.S.C. § 2675(a). Accordingly, Mr. Rios has exhausted all

19 potential administrative remedies.

20                                                VENUE

21           16.     Venue is proper in the U.S. District Court for the Western District of Washington

22 under 28 U.S.C. § 1402(b). The acts and omissions central to this complaint occurred within this

23 District in Pierce County, Washington, and Plaintiff resides in this District.

24
     COMPLAINT – 3                                               NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:21-cv-788                                                     615 Second Avenue, Suite 400
                                                                                        Seattle, WA 98104
                                                                                       Tel. (206) 957-8611
               Case 3:21-cv-05438-RJB Document 1 Filed 06/11/21 Page 4 of 14



 1                                               PARTIES

 2           17.     Plaintiff Carlos Rios is a resident of Everett, Washington. Mr. Rios was born in

 3 Mexico, and became a naturalized citizen of the U.S. in 2000.

 4           18.     Defendant United States of America is the appropriate defendant for claims

 5 brought pursuant to the FTCA. 28 U.S.C. § 1346(b).

 6                                       LEGAL FRAMEWORK

 7           19.     It is a fundamental principle of immigration law that immigration officials’

 8 authority to arrest, detain, and remove people from the United States does not extend to U.S.

 9 citizens.

10           20.     The Constitution, federal law, and federal regulations and guidance all provide

11 critical safeguards for U.S. citizens to prevent against unlawful deprivations of their liberty.

12 Under the Fourth Amendment, immigration officials may only deprive an individual of their

13 liberty if they have a basis to suspect an immigration violation or crime. See, e.g., United States

14 v. Brignoni-Ponce, 422 U.S. 873, 884 (1975); Orhorhaghe v. I.N.S., 38 F.3d 488, 497 (9th Cir.

15 1994); 8 U.S.C. § 1357.

16           21.     Moreover, Congress has made clear that U.S. citizens may not be detained except

17 where Congress otherwise authorizes it. 18 U.S.C. § 4001. The Immigration and Nationality Act

18 does not provide immigration authorities with any power to arrest or detain U.S. citizens. See,

19 e.g., 8 U.S.C. §§ 1226, 1357(a).

20           22.     DHS’s regulations, which govern ICE, also provide that ICE agents must make a

21 custody redetermination within 48 hours of arrest. 8 C.F.R. § 287.3(d). ICE guidance further

22 provides that ICE agents have a duty to investigate claims of U.S. citizenship by arrested

23 persons. See Memorandum from John Morton to Field Office Directors et al (Nov. 19, 2009),

24
     COMPLAINT – 4                                               NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:21-cv-788                                                     615 Second Avenue, Suite 400
                                                                                        Seattle, WA 98104
                                                                                       Tel. (206) 957-8611
               Case 3:21-cv-05438-RJB Document 1 Filed 06/11/21 Page 5 of 14



 1 https://www.ice.gov/doclib/foia/prosecutorial-discretion/reporting-investigating-us-citizen-

 2 claims.pdf.

 3                                                FACTS

 4 Mr. Rios’s United States Citizenship

 5           23.     Rios has been a naturalized U.S. citizen for over 20 years. He was born in

 6 Mexicali, Mexico, very close to the U.S. border, and has many family members who are also

 7 U.S. citizens. He has lived in the U.S. since the 1980s.

 8 Encounter with Washington State Patrol and Detention at Pierce County Jail

 9           24.      On November 17, 2019, Mr. Rios was riding his motorcycle on the highway

10 when he was stopped by the Washington State Patrol. He was subsequently arrested for

11 suspected driving under the influence offense and transported to Pierce County Jail where he was

12 booked in during the early hours of November 18, 2019. Jail officials confiscated his

13 possessions, including his U.S. passport.

14           25.     Mr. Rios recalls that on the following day—November 19, 2019—a jail official

15 told him that he would be released. Before his release, Mr. Rios’s belongings were returned to

16 him in a clear plastic bag, including his U.S. passport.

17           26.     Unbeknownst to Mr. Rios, ICE had issued an “immigration detainer” to Pierce
18 County Jail the prior day, erroneously asserting that probable cause existed to believe Mr. Rios

19 was removable from the United States, and requesting that jail officials inform ICE before

20 releasing Mr. Rios.

21           27.     On information and belief, Pierce County Jail officials informed ICE of Mr.
22 Rios’s impending release, in accordance with the immigration detainer.

23

24
     COMPLAINT – 5                                              NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:21-cv-788                                                    615 Second Avenue, Suite 400
                                                                                       Seattle, WA 98104
                                                                                      Tel. (206) 957-8611
               Case 3:21-cv-05438-RJB Document 1 Filed 06/11/21 Page 6 of 14



 1 Unlawful Arrest and Detention

 2           28.     Immediately after his release, Mr. Rios observed two individuals waiting for him

 3 outside of the jail. Mr. Rios recalls that these individuals immediately restrained his wrists and

 4 ankles. The individuals placed Mr. Rios in the van, without explanation and without identifying

 5 themselves.

 6           29.     Mr. Rios eventually realized that these individuals were associated with ICE, and

 7 that they were taking him to the NWDC in Tacoma. He demanded to be released, asserting his

 8 U.S. citizenship and assuring the individuals he could prove his status with his U.S. passport,

 9 contained in the plastic bag with the rest of his belongings. The individuals refused to look at or

10 open the bag to check for the passport.

11           30.     Mr. Rios continued to assert that he is a U.S. citizen upon his arrival to the

12 NWDC and subsequent to his booking into the facility. However, he was not permitted to

13 retrieve his passport nor make a phone call, and the booking officials did not review his passport.

14           31.     Mr. Rios was held in the NWDC for seven days, until November 26, 2019.

15 During this time, he recalls being subjected to isolation and threats of sedation, and enduring

16 conditions akin to criminal incarceration. He was also subjected to continuous, invasive, and

17 demeaning monitoring, forced to sleep on the floor, and threatened with the loss of even his

18 clothing.

19           32.     Throughout this time, Mr. Rios protested that he was a U.S. citizen, but to no

20 avail.

21           33.     On November 26, 2019, Mr. Rios was transported to an ICE office in Tukwila,

22 Washington. After collecting his biometrics and reviewing his records, Mr. Rios recalls a sudden

23 change of tone in the way the surrounding officers addressed him. They were very polite as they

24 explained that he would be released immediately, and even asked if they could help him arrange
     COMPLAINT – 6                                                NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:21-cv-788                                                      615 Second Avenue, Suite 400
                                                                                         Seattle, WA 98104
                                                                                        Tel. (206) 957-8611
               Case 3:21-cv-05438-RJB Document 1 Filed 06/11/21 Page 7 of 14



 1 for transportation. Mr. Rios asked if the officers would pay the $700 necessary to reclaim his

 2 impounded motorcycle, but the officers refused to do so.

 3           34.     In sum, ICE detained Mr. Rios, a U.S. citizen, for seven days. ICE arrested Mr.

 4 Rios without any basis to do so, and in the face of flatly contradictory evidence regarding Mr.

 5 Rios’s lack of citizenship. Moreover, ICE did not provide Mr. Rios with a hearing in front of a

 6 judge to justify his detention. Nor did ICE even provide any internal review until a week later,

 7 directly violating agency regulations and policy.

 8 Consequences of Unlawful Detention

 9           35.     Mr. Rios suffered significant emotional and financial damages due to his unlawful

10 arrest and detention by ICE. Despite being a U.S. citizen, ICE deprived him of his liberty for a

11 week, violating his sense of safety and belonging in this country, effectively demonstrating that

12 he was not a full class citizen.

13           36.      In addition to the deprivation of his liberty and harm to his dignity, Mr. Rios

14 suffered significant emotional distress because of his unlawful detention. He was detained

15 without process and without a chance to defend himself. Indeed, the individuals detaining Mr.

16 Rios ignored his pleas that he was a U.S. citizen, and he was left to wonder and despair about

17 what would happen to him. Mr. Rios also experienced anger and frustration that despite being a

18 citizen, those detaining him paid no regard to his insistence that he was being detained

19 unlawfully.

20           37.     At the time of his initial arrest by the Washington State Patrol, Mr. Rios was

21 about to begin working at a new job. However, ICE’s arrest and detention of Mr. Rios caused

22 him to lose that work opportunity because he was unable to report for work.

23           38.     As noted above, Mr. Rios was also required to pay an impound fee for his

24 motorcycle, which significantly increased because of the time he spent in ICE detention.
     COMPLAINT – 7                                                NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:21-cv-788                                                      615 Second Avenue, Suite 400
                                                                                         Seattle, WA 98104
                                                                                        Tel. (206) 957-8611
               Case 3:21-cv-05438-RJB Document 1 Filed 06/11/21 Page 8 of 14



 1           39.     Finally, Mr. Rios’s marriage suffered a significant strain because of the incident.

 2           40.     Defendant United States of America is liable for these acts and omissions under

 3 the FTCA.

 4                                        CLAIMS FOR RELIEF

 5                                     FIRST CLAIM FOR RELIEF

 6                                Federal Tort Claims Act – False Arrest

 7           41.     Mr. Rios re-alleges and incorporates by reference each and every allegation

 8 contained above as though fully set forth herein.

 9           42.     Under Washington law, the tort of false arrest is committed when a plaintiff

10 demonstrates the defendant’s “unlawful violation of a person’s right of personal liberty or the

11 restraint of that person without legal authority.” Bender v. City of Seattle, 99 Wn.2d 582, 591

12 (1983).

13           43.     ICE agents unlawfully restrained and interfered with Mr. Rios’s liberty of

14 movement when they arrested and detained him. ICE did so without a judicial warrant or

15 probable cause, and despite possessing evidence demonstrating that he was a U.S. citizen. ICE

16 therefore lacked legal authority for his arrest.

17           44.     Mr. Rios suffered harm as a result, including but not limited to loss of liberty,

18 significant humiliation, fear, trauma, stress, disruption, emotional distress, economic loss, and

19 other damages.

20           45.     Defendant United States of America is liable for these acts and omissions under

21 the FTCA.

22

23

24
     COMPLAINT – 8                                                NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:21-cv-788                                                      615 Second Avenue, Suite 400
                                                                                         Seattle, WA 98104
                                                                                        Tel. (206) 957-8611
               Case 3:21-cv-05438-RJB Document 1 Filed 06/11/21 Page 9 of 14



 1                                   SECOND CLAIM FOR RELIEF

 2                            Federal Tort Claims Act – False Imprisonment

 3           46.     Mr. Rios re-alleges and incorporates by reference each and every allegation

 4 contained above as though fully set forth herein.

 5           47.     Under Washington law, a false imprisonment claim involves similar elements as

 6 those required to establish a false arrest. See Bender v. City of Seattle, 99 Wn.2d 582, 591

 7 (1983).

 8           48.     ICE agents unlawfully restrained and interfered with Mr. Rios’s liberty of

 9 movement by detaining him at the NWDC for seven days without probable cause to believe Mr.

10 Rios had or was committing an immigration offense, and despite possessing evidence

11 demonstrating he is a U.S. citizen. ICE therefore lacked legal authority for his detention.

12           49.     Mr. Rios suffered harm as a result, including but not limited to loss of liberty,

13 significant humiliation, fear, trauma, stress, disruption, emotional distress, economic loss, and

14 other damages.

15           50.     Defendant United States of America is liable for these acts and omissions under

16 the FTCA.

17                                    THIRD CLAIM FOR RELIEF

18                          Federal Tort Claims Act – State Civil Rights Tort

19           51.     Mr. Rios re-alleges and incorporates by reference each and every allegation

20 contained above as though fully set forth herein.

21           52.     Under the FTCA, the United States is liable “to the claimant in accordance with

22 the law of the place where the act or omission occurred.” 28 U.S.C. § 1346(b)(1).

23

24
     COMPLAINT – 9                                                NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:21-cv-788                                                      615 Second Avenue, Suite 400
                                                                                         Seattle, WA 98104
                                                                                        Tel. (206) 957-8611
               Case 3:21-cv-05438-RJB Document 1 Filed 06/11/21 Page 10 of 14



 1           53.     Washington law recognizes a right to be free from discrimination based on race,

 2 color, or national origin under the Washington Law Against Discrimination (WLAD). RCW

 3 49.60.030(1).

 4           54.     Under Washington law, this right to be free from discrimination includes “[t]he

 5 right to the full enjoyment of any of the accommodations, advantages, facilities, or privileges of

 6 any place of public resort, accommodation, assemblage, or amusement.” RCW 49.60.030(1)(b).

 7 Such places include “any place . . . for public conveyance or transportation on land, water, or in

 8 the air, including the stations and terminals thereof.” RCW 49.60.040(2). “Full enjoyment” of

 9 the place includes being admitted to the place “without acts directly or indirectly causing persons

10 . . . to be treated as not welcome, accepted, desired, or solicited.” RCW 49.60.040(14).

11           55.     Washington law provides a private cause of action to recover money damages for

12 individuals who have been injured by a violation of their right to be free from discrimination.

13 RCW 49.60.030(2).

14           56.     The Ninth Circuit has recognized that an FTCA claim can arise based on a

15 violation of the state tort of “[i]nterference with the civil rights of the plaintiffs.” See, e.g., Xue

16 Lu v. Powell, 621 F.3d 944, 950 (9th Cir. 2010). Courts in Washington have similarly recognized

17 that such claims are cognizable. Sosa Segura v. United States, 418 F. Supp. 3d 605 (E.D. Wash.

18 2019).

19           57.     ICE violated Mr. Rios’s right to be free from discrimination by arresting and

20 detaining him based on his race, color, or national origin despite being a U.S. citizen. In arresting

21 and detaining Mr. Rios, they prevented him from accessing public accommodations following

22 his release from Pierce County custody.

23

24
     COMPLAINT – 10                                                NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:21-cv-788                                                       615 Second Avenue, Suite 400
                                                                                          Seattle, WA 98104
                                                                                         Tel. (206) 957-8611
               Case 3:21-cv-05438-RJB Document 1 Filed 06/11/21 Page 11 of 14



 1            58.    Mr. Rios suffered harm as a result, including but not limited to loss of liberty,

 2 significant humiliation, fear, trauma, stress, disruption, emotional distress, economic loss, and

 3 other damages.

 4            59.    Defendant United States of America is liable for these acts and omissions under

 5 the FTCA.

 6

 7                                   FOURTH CLAIM FOR RELIEF

 8                   Federal Tort Claims Act - Intentional Infliction of Emotional Distress

 9            60.    Mr. Rios re-alleges and incorporates by reference each and every allegation

10 contained above as though fully set forth herein.

11            61.    Under Washington law, the tort of intentional infliction of emotional distress

12 contains three elements: “(1) extreme and outrageous conduct, (2) intentional or reckless

13 infliction of emotional distress, and (3) actual result to plaintiff of severe emotional distress.”

14 Kloepfel v. Bokor, 66 P.3d 630, 632 (Wash. 2003).

15            62.    ICE arrested and detained Mr. Rios, a U.S. citizen, despite seizing and possessing

16 his unexpired U.S. passport at the time of his arrest and despite DHS records that reflect he is a

17 citizen.

18            63.    ICE’s conduct was both extreme and outrageous. Arresting and detaining a U.S.

19 citizen for seven days in immigration detention despite possessing immediate proof of his

20 citizenship is shocking and intolerable.

21            64.    ICE acted in intentional and reckless disregard of Mr. Rios’s rights by

22 disregarding Mr. Rios’s repeated insistence that he is a citizen and refusing to examine his U.S.

23 passport.

24            65.    Mr. Rios suffered severe emotional distress that was actually and proximately
     COMPLAINT – 11                                               NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:21-cv-788                                                      615 Second Avenue, Suite 400
                                                                                         Seattle, WA 98104
                                                                                        Tel. (206) 957-8611
               Case 3:21-cv-05438-RJB Document 1 Filed 06/11/21 Page 12 of 14



 1 caused by ICE’s unlawful actions. ICE deliberately left Mr. Rios to languish for a week in

 2 detention, causing him to wonder and fear what would happen to him. It also caused him

 3 significant trauma and outrage, as detaining officials ignored his pleas insisting that he was a

 4 U.S. citizen.

 5           66.     Defendant United States of America is liable for these acts and omissions under

 6 the FTCA.

 7                                     FIFTH CLAIM FOR RELIEF

 8                                 Federal Tort Claims Act – Negligence

 9           67.     Mr. Rios re-alleges and incorporates by reference each and every allegation

10 contained above as though fully set forth herein.

11           68.     Washington law provides that “[i]n order to recover on a common law claim of

12 negligence, a plaintiff must show (1) the existence of a duty to the plaintiff, (2) a breach of that

13 duty, (3) a resulting injury, and (4) the breach as the proximate cause of the injury.” Lowman v.

14 Wilbur, 309 P.3d 387, 389 (Wash. 2013) (internal quotation marks and citation omitted).

15           69.     ICE has a duty to act with reasonable care in exercising its authority and owed

16 this duty of care to Mr. Rios. See Beltran-Serrano v. City of Tacoma, 442 P.3d 608, 614 (Wash.

17 2019).

18           70.     ICE breached that duty by arresting and detaining Mr. Rios despite the fact that he

19 is a U.S. citizen and that DHS possesses records reflecting this fact.

20           71.     ICE further breached this duty when continuing to detain Mr. Rios despite his

21 repeated insistence that he is a U.S. citizen, and despite seizing and possessing his U.S. passport.

22           72.     ICE therefore failed to act with reasonable care in exercising its authority to

23 detain noncitizens for whom there is probable cause to believe they are removable from the

24 United States.
     COMPLAINT – 12                                               NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:21-cv-788                                                      615 Second Avenue, Suite 400
                                                                                         Seattle, WA 98104
                                                                                        Tel. (206) 957-8611
               Case 3:21-cv-05438-RJB Document 1 Filed 06/11/21 Page 13 of 14



 1           73.     Mr. Rios suffered harm as a result, including but not limited to loss of liberty,

 2 significant humiliation, fear, trauma, stress, disruption, emotional distress, economic loss, and

 3 other damages.

 4           74.     The acts and omissions of ICE in failing to exercise reasonable care to ensure that

 5 its agents were not arresting and detaining a U.S. citizen actually and proximately caused this

 6 injury to Mr. Rios.

 7           75.     Defendant United States of America is liable for these acts and omissions under

 8 the FTCA.

 9                                        PRAYER FOR RELIEF

10           WHEREFORE, Plaintiff respectfully requests relief as follows:

11           a.      Trial by judge on all claims so triable.

12           b.      Compensatory damages in an amount to be proven at trial.

13           c.      The right to conform the pleadings to the proof and evidence presented at trial.

14           d.      Such other relief as the Court deems just and equitable.

15 DATED this 10th day of June, 2021.

16 Respectfully submitted,

17 s/ Matt Adams
   Matt Adams, WSBA No. 28287
18
   s/ Aaron Korthuis
19 Aaron Korthuis, WSBA No. 53974

20 s/ Margot Adams
   Margot Adams, WSBA No. 56573
21
   NORTHWEST IMMIGRANT RIGHTS PROJECT
22 615 Second Avenue, Suite 400
   Seattle, Washington 98104
23 Tel: +1.206.957.8611
   Fax: +1.206.587.4025
24 matt@nwirp.org
     COMPLAINT – 13                                               NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:21-cv-788                                                      615 Second Avenue, Suite 400
                                                                                         Seattle, WA 98104
                                                                                        Tel. (206) 957-8611
               Case 3:21-cv-05438-RJB Document 1 Filed 06/11/21 Page 14 of 14



 1 aaron@nwirp.org
   margot@nwirp.org
 2

 3 Counsel for Plaintiff

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     COMPLAINT – 14                                  NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:21-cv-788                                         615 Second Avenue, Suite 400
                                                                            Seattle, WA 98104
                                                                           Tel. (206) 957-8611
